Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Statu
Claims 113-121, 127-128, and 136 are pending. The amendment filed on 09/03/2021 in response to the Office Action of 05/14/2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 09/03/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C 103 and the double patenting rejection, filed 09/03/2021 and the claim amended below have been fully considered and are persuasive.  The 103 rejection and the double patenting rejection have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s instant specification shows criticality of 1% pilocarpine hydrochloride formulation. In Fig. 1 of the specification, the 1.% pilocarpine concentrations shows a numerically greater improvement from baseline of 5.25 letters versus the higher concentration of 1.5% pilocarpine. Therefore, the 1% pilocarpine hydrochloride as opposed to the higher 1.5% pilocarpine hydrochloride dose is unpexpected and in no way suggested by the closest prior art (Gwon et al. in and/or Kambhampati), alone or in combination with each other. Therefore, the instant claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 113-121, 127-128, and 136 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628